Citation Nr: 0815199	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to be recognized as the 
surviving spouse for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and C.S. (witness)




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to December 
1973.  The veteran died in November 2002.  The appellant is 
advancing this appeal as the veteran's widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 administrative decision 
of the St. Louis, Missouri Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2008, the appellant, accompanied by her 
representative and a witness, testified at a hearing before 
the undersigned Acting Veteran's Law Judge.  A transcript of 
the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The marriage certificate of the appellant and the veteran 
indicate that they were married in September 1988.

2.  The veteran's death certificate indicates that he died in 
November 2002.

3.  The appellant has shown at least as likely as not that 
the parties lived together continuously from the date of 
their marriage to the date of the veteran's death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for recognition of the appellant as the veteran's 
surviving spouse for DIC, death pension benefits, and accrued 
benefits purposes are met.  38 U.S.C.A. §§ 1102, 1304, 1541 
(West 2002); 38 C.F.R. § 3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126, which became effective on November 
9, 2000, is applicable to this claim.  However, the 
provisions of the VCAA have no effect on an appeal, such as 
the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Wensch v. Principi, 15 Vet. App. 362, 268 (2001) 
("[w]hen there is extensive factual development in a case, 
reflected both in the record on appeal (ROA) and the 
[Board's] decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating [her] claim, this Court has concluded that the 
VCAA does not apply."); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), Dela Cruz v. Principi, 15 Vet.App. 143, 
149 (2001); Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

II.  Factual and Legal Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. §101(3); 38 
C.F.R. §§ 38 C.F.R. § 3.1(j), 3.50(b), 3.53.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered to have been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53(a).  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  Id.  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  38 § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.  The surviving 
spouse's fault or absence of fault for separation, for 
purposes of determining entitlement to surviving spouse 
benefits, is to be determined based on analysis of conduct at 
the time of separation.  Gregory v. Brown, 5 Vet. App. 108, 
112 (1993).

The record reveals that the veteran and the appellant were 
married in September 1988.  In July 1989, the veteran filed 
for non-service connected disability pension benefits (Form 
21-526) for a left hand condition and listed the appellant as 
his spouse.  On the Marital and Dependency Information 
Section of this application, the veteran stated that he was 
married and that they lived together.  He further wrote 
"N/A" when asked about whether he and his spouse were 
separated.  In August 1997, the veteran filed for 
compensation and pension benefits for a left ankle condition.  
On the Marital and Dependency Information Section of this 
application, the veteran stated that he was married, but that 
they did not live together and were separated.  He further 
wrote that the reasons for separation were "health 
problems" and "marital problems."  He stated that his 
wife's present address was "unknown for her own personal 
reasons-she [did] not reveal to [him] her address."  

A VA examiner, however, indicated that the veteran had "a 
stable marriage" on a mental status examination dated in 
April 1998.  The veteran subsequently indicated otherwise on 
a non-service connected disability pension application (Form 
21-526) for benefits dated in June 1999.  Specifically, the 
veteran stated he was married, but that they did not live 
together and were separated due to marital problems.  

On his mental status examination dated January 2000, the 
examiner noted that the veteran "ha[d] been married for 11 
years" and "seems happy in his marriage."  However, on a 
Form 21-0517-1, an Improved Pension Eligibility Verification 
Report (Veterans With Children), filed in June 2000, the 
veteran stated that he was married, but not living with his 
spouse and that they separated in January 1997.  

In a VA outpatient treatment report dated March 2002, an 
examiner noted that the veteran was satisfied with his family 
and social status.  Specifically, the veteran reported that 
his "living arrangement over the past three years has been 
to live with his sexual partner alone, and that he is 
satisfied with this arrangement."  The veteran also stated 
that someone contributes to the majority of his financial 
support and that he has one person who is dependent on him 
for financial support.  The examiner also stated that the 
information provided by the veteran was not significantly 
distorted by misrepresentation and that the patient fully 
understood the questions.

The veteran died in November 2002, as indicated by the death 
certificate.  VA Form 119 reflects that the appellant 
reported his death a day after.  The appellant filed a VA 
Form 21-534, "Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a 
Surviving Spouse or Child" in June 2004.  On that form, the 
appellant identified herself as the veteran's surviving 
spouse and indicated that she had married the veteran in St. 
Louis in September 1988 and that the marriage was terminated 
in November 2002 by the veteran's death.  The appellant also 
stated that she continuously resided with the veteran from 
the date of marriage until the date of his death, as 
indicated by VA Form 21-534 and her September 2004 written 
statement.

In support of her application, the appellant submitted a copy 
of their marriage certificate, the veteran's death 
certificate, tax return work sheets from 2002, written 
statements and testimony.  The works sheets for the tax 
returns from 2002 indicated that the filing status was 
married filing joint.  Written statements from friends, M.L. 
and J.R., attested to the fact that they knew the veteran and 
the appellant for over a decade and that to the best of their 
knowledge they never filed for a divorce or separated. 
Written statements from her children, J.H. and M.H., attested 
to the fact that their mother and their father lived 
together.  Specifically, M.H. stated that throughout his life 
the veteran resided with his mother.

In a March 2008 hearing, the appellant testified that she and 
her husband continuously resided together from the time they 
were married to the date of the veteran's death.  She stated 
that they were not separated at any time.  She speculated 
that if her husband told the VA that they were not living 
together, it was because her husband did not want to claim 
her income for fear of a reduction in his pension benefits.  
She further testified that she had no knowledge of her 
husband making these statements.  The appellant also 
testified that the veteran was referring to her when he told 
the examiner on the March 12, 2002 psychological history 
report that someone contributed to the majority of his 
financial support.  The appellant's witness, C.S., testified 
that she knew both the veteran and the appellant throughout 
their entire marriage and that they lived in the same 
household throughout their entire marriage.  C.S. stated that 
she visited their home frequently.

Although typically a deceased veteran's statements regarding 
his marital relationship during his lifetime are 
significantly probative, the evidence of record reveals that 
the veteran has been inconsistent with his statements 
regarding continuous cohabitation.  Therefore, the Board 
attaches more probative value to the veteran's statements to 
the VA examiners as oppose to the statements he made on his 
non-service connected pension disability applications.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) (it is the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence"); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Further, the Board finds it significant 
that the appellant reported the veteran's death to the VA a 
day after he died, as indicated by the VA Form 119 dated 
November [redacted], 2002.  Further, the appellant also arranged for 
the veteran's burial and applied for burial benefits on 
November 29, 2002 using the same address that the veteran had 
used for his most recent pension application.

Combining the testimony of the appellant, her actions shortly 
after the veteran's death, and the witness' testimony  
regarding continuous cohabitation from the date of marriage 
to the date of the veteran's death (and the inability on the 
part of the VA to clarify the veteran's inconsistent 
statements), the balance of positive and negative evidence is 
at the very least in relative equipoise.

The appellant is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the benefit on appeal is granted.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


